
	
		II
		110th CONGRESS
		1st Session
		S. 2193
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Martinez (for
			 himself, Mr. Voinovich,
			 Mr. DeMint, Mr.
			 Graham, Mr. Cornyn,
			 Mr. Thune, Mr.
			 Sessions, Mr. Inhofe, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a 5-year SCHIP reauthorization for
		  coverage of low-income children, an expansion of child health care insurance
		  coverage through tax fairness, and a health care Federalism initiative, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the More Children, More Choices Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—SCHIP Reauthorization
					Sec. 101. Requiring outreach and coverage before expansion of
				eligibility.
					Sec. 102. Application of citizenship documentation
				requirements; increased Federal matching rate for citizenship documentation
				enforcement under Medicaid and SCHIP.
					Sec. 103. Limitations on eligibility based on substantial net
				assets.
					Sec. 104. Clarification of State authorities.
					Sec. 105. Easing administrative barriers to State cooperation
				with employer-sponsored insurance coverage.
					Sec. 106. Improving beneficiary choice in SCHIP.
					Sec. 107. Allotment distribution formula.
					Sec. 108. Five-year reauthorization.
					Sec. 109. Enhancing the programmatic focus on children and
				pregnant women.
					Sec. 110. Grants for outreach and enrollment.
					TITLE II—Child health insurance coverage through tax
				fairness
					Sec. 201. Expansion of child health care insurance coverage
				through tax fairness.
					TITLE III—State health reform projects
					Sec. 301. State health reform projects.
					TITLE IV—Sense of the Senate
					Sec. 401. Sense of the Senate.
				
			ISCHIP
			 Reauthorization
			101.Requiring
			 outreach and coverage before expansion of eligibility
				(a)State plan
			 required To specify how it will achieve coverage for 90 percent of targeted
			 low-income children
					(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397bb(a)) is amended—
						(A)in paragraph (6),
			 by striking and at the end;
						(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(8)how the eligibility and benefits provided
				for under the plan for each fiscal year (beginning with fiscal year 2009) will
				allow for the State's annual funding allotment to cover at least 90 percent of
				the eligible targeted low-income children in the
				State.
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to State
			 child health plans for fiscal years beginning with fiscal year 2009.
					(b)Limitation on
			 program expansions until lowest income eligible individuals
			 enrolledSection 2105(c) of such Act (42 U.S.C.
			 1397dd(c)) is amended by adding at the end the following new
			 paragraph:
					
						(8)Limitation on
				increased coverage of higher income childrenFor child health
				assistance furnished in a fiscal year beginning with fiscal year 2008:
							(A)No payment for
				children with family income above 250 percent of poverty linePayment shall not be made under this
				section for child health assistance for a targeted low-income child in a family
				the income of which exceeds 250 percent of the poverty line applicable to a
				family of the size involved.
							(B)Special rules for
				payment for children with family income above 200 percent of poverty
				lineIn the case of child
				health assistance for a targeted low-income child in a family the income of
				which exceeds 200 percent (but does not exceed 250 percent) of the poverty line
				applicable to a family of the size involved no payment shall be made under this
				section for such assistance unless the State demonstrates to the satisfaction
				of the Secretary that—
								(i)the State has met
				the 90 percent retrospective coverage test specified in subparagraph (C)(i) for
				the previous fiscal year; and
								(ii)the State will
				meet the 90 percent prospective coverage test specified in subparagraph (C)(ii)
				for the fiscal year.
								(C)90 percent
				coverage tests
								(i)Retrospective
				testThe 90 percent retrospective coverage test specified in this
				clause is, for a State for a fiscal year, that on average during the fiscal
				year, the State has enrolled under this title or title XIX at least 90 percent
				of the individuals residing in the State who—
									(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
									(II)are targeted
				low-income children whose family income does not exceed 200 percent of the
				poverty line and who are eligible for child health assistance under this
				title.
									(ii)Prospective
				testThe 90 percent prospective test specified in this clause is,
				for a State for a fiscal year, that on average during the fiscal year, the
				State will enroll under this title or title XIX at least 90 percent of the
				individuals residing in the State who—
									(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
									(II)are targeted low-income children whose
				family income does not exceed such percent of the poverty line (in excess of
				200 percent) as the State elects consistent with this paragraph and who are
				eligible for child health assistance under this title.
									(D)GrandfatherSubparagraphs
				(A) and (B) shall not apply to the provision of child health assistance—
								(i)to
				a targeted low-income child who is enrolled for child health assistance under
				this title as of September 30, 2007;
								(ii)to a pregnant
				woman who is enrolled for assistance under this title as of September 30, 2007,
				through the completion of the post-partum period following completion of her
				pregnancy; and
								(iii)for items and
				services furnished before October 1, 2008, to an individual who is not a
				targeted low-income child and who is enrolled for assistance under this title
				as of September 30, 2007.
								(E)Treatment of
				pregnant womenIn this
				paragraph and sections 2102(a)(8) and 2104(a)(2), the term targeted
				low-income child includes an individual under age 19, including the
				period from conception to birth, who is eligible for child health assistance
				under this title by virtue of the definition of the term child
				under section
				457.10 of title 42, Code of Federal
				Regulations.
							.
				(c)Standardization
			 of income determinations
					(1)In
			 generalSection 2110(d) of such Act (42 U.S.C. 1397jj)
			 is amended by adding at the end the following new subsection:
						
							(d)Standardization
				of income determinationsIn determining family income under this
				title (including in the case of a State child health plan that provides health
				benefits coverage in the manner described in section 2101(a)(2)), a State shall
				base such determination on gross income (including amounts that would be
				included in gross income if they were not exempt from income taxation) and may
				only take into consideration such income disregards as the Secretary shall
				develop.
							.
					(2)Effective
			 date(A)Subject to subparagraph
			 (B), the amendment made by paragraph (1) shall apply to determinations (and
			 redeterminations) of income made on or after April 1, 2008.
						(B)In
			 the case of a State child health plan under title XXI of the Social Security
			 Act which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirement imposed by the amendment made by paragraph
			 (1), the State child health plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to meet
			 this additional requirement before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
						102.Application of
			 citizenship documentation requirements; increased Federal matching rate for
			 citizenship documentation enforcement under Medicaid and SCHIP
				(a)Application of
			 requirements
					(1)In
			 generalSection 2105(c) of the Social Security Act (42 U.S.C.
			 1397dd(c)), as amended by section 101(b), is amended by adding at the end the
			 following new paragraph:
						
							(9)Application of
				citizenship documentation requirements
								(A)In
				generalSubject to
				subparagraph (B), no payment may be made under this section to a State with
				respect to amounts expended for child health assistance for an individual who
				declares under section 1137(d)(1)(A) to be a citizen or national of the United
				States for purposes of establishing eligibility for benefits under this title,
				unless the requirement of section 1903(x) is met.
								(B)Treatment of
				pregnant womenFor purposes
				of applying subparagraph (A) in the case of a pregnant woman who qualifies for
				child health assistance by virtue of the application of section 457.10 of title
				42, Code of Federal Regulations, the requirement of such section shall be
				deemed to be satisfied by the presentation of documentation of personal
				identity described in section 274A(b)(1)(D) of the Immigration and Nationality
				Act or any other documentation of personal identity of such other type as the
				Secretary finds, by regulation, provides a reliable means of
				identification.
								.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 eligibility determinations and redeterminations made on or after April 1,
			 2008.
					(b)Temporary
			 increase in Federal matching rate for administrative costs under Medicaid and
			 SCHIP—
					(1)Medicaid
						(A)In
			 generalWith respect to administrative costs incurred on or after
			 July 1, 2006, and before October 1, 2008, in implementing the amendments made
			 by section 6036 of the Deficit Reduction Act of 2005 (Public Law
			 109–171), 75 percent shall be substituted for 50 per centum in
			 section 1903(a)(7) of the Social Security Act (42 U.S.C. 1396b(a)(7)).
						(B)Retroactive
			 adjustmentThe Secretary of Health and Human Services shall take
			 such steps as may be necessary to provide for the adjustment of payments under
			 section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) to take into
			 account the application of subparagraph (A) for periods before the date of the
			 enactment of this Act.
						(2)SCHIPWith
			 respect to administrative costs incurred on or after April 1, 2008, and before
			 October 1, 2008 in implementing the amendment made by subsection (a)(1), the
			 enhanced FMAP applied under section 2105(a)(1)(D)(iv) of the Social Security
			 Act (42 U.S.C.
			 1397d(a)(1)(D)(iv)) shall not be less than 75 percent.
					103.Limitations on
			 eligibility based on substantial net assets
				(a)In
			 generalSection 2110(b) of
			 the Social Security Act (42 U.S.C. 1397jj(b)) is
			 amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (5); and
					(2)by adding at the
			 end the following new paragraph:
						
							(5)Disqualification
				for individuals in families with substantial net assetsAn individual in a family is not eligible
				for child health assistance under this title if the individual’s family has net
				assets (including the equity interest in any home) that exceeds $500,000 or
				unless there is provided a document (in such a form and manner as the Secretary
				shall specify) signed under penalty of perjury by an applicant for child health
				assistance on behalf of the individual that the net assets of the individual’s
				family (including the equity interest in the any home) does not exceed
				$500,000. The Secretary may increase the dollar amount specified in the
				previous sentence from year to year beginning with 2013 based on the percentage
				increase in the consumer price index for all urban consumers (all items; United
				States city average), rounded to the nearest
				$1,000.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 eligibility determinations and redeterminations made on or after April 1,
			 2008.
				104.Clarification
			 of State authoritiesSection
			 2102 of the Social Security Act (42 U.S.C. 1397bb) is amended by
			 adding at the end the following new subsection:
				
					(d)Clarification of
				State authoritiesNothing in this title shall be construed as
				preventing a State, under its child health plan, from doing any of the
				following:
						(1)Use of waiting
				periods to prevent crowd outFrom using waiting periods and other tools
				to prevent crowding out private-sector insurance coverage.
						(2)Use of private
				providers and plansFrom
				cooperating or contracting with private sector providers and plans in order to
				provide care to targeted low-income children.
						(3)Use of state
				funds for ineligible individualsFrom providing medical benefits for
				individuals who are not targeted low-income children with State
				funds.
						.
			105.Easing
			 administrative barriers to State cooperation with employer-sponsored insurance
			 coverage
				(a)Requiring some
			 coverage for employer-sponsored insurance
					(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397b(a)), as amended by section 101(a), is amended—
						(A)in paragraph (7),
			 by striking and at the end;
						(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(9)effective for plan years beginning on or
				after October 1, 2008, how the plan will provide for child health assistance
				with respect to targeted low-income children covered under a group health
				plan.
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply beginning
			 with fiscal year 2009.
					(b)Federal
			 financial participation for employer-sponsored insuranceSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
					(1)in subsection
			 (a)(1)(C), by inserting before the semicolon at the end the following:
			 and, subject to paragraph (3)(C), in the form of payment of the premiums
			 for coverage under a group health plan that includes coverage of targeted
			 low-income children and benefits supplemental to such coverage;
			 and
					(2)paragraph (3) of
			 subsection (c) is amended to read as follows:
						
							(3)Purchase of
				employer-sponsored insurance
								(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				family coverage under a group health plan that includes coverage of targeted
				low-income children unless such coverage would otherwise substitute for
				coverage that would be provided to such children but for the purchase of family
				coverage.
								(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A)—
									(i)notwithstanding
				section 2102, no minimum benefits requirement (other than those otherwise
				applicable with respect to services referred to in section 2102(a)(7)) under
				this title shall apply; and
									(ii)no
				limitation on beneficiary cost-sharing otherwise applicable under this title or
				title XIX shall apply.
									(C)Required
				provision of supplemental benefitsIf the coverage described in
				subparagraph (A) does not provide coverage for the services referred to in
				section 2102(a)(7), the State child health plan shall provide coverage of such
				services as supplemental benefits.
								(D)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) (and supplemental benefits under subparagraph (C)
				for individuals so covered) during a fiscal year may not exceed the product
				of—
									(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
									(ii)the enhanced FMAP
				for the State and fiscal year involved; and
									(iii)the number of
				targeted low-income children for whom such coverage is provided.
									(E)Voluntary
				enrollmentA State child health plan—
									(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
									(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
									(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
									(F)Information on
				coverage optionsA State child health plan shall—
									(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
									(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2008; and
									(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
									(G)Semiannual
				verification of coverageIf coverage described in subparagraph
				(A) is provided under a group health plan with respect to a targeted low-income
				child, the State child health plan shall provide for the collection, at least
				once every six months, of proof from the plan that the child is enrolled in
				such coverage.
								(H)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
									(i)offering wrap around benefits in order for
				a group health plan to meet any State-established minimum benefit
				requirements;
									(ii)establishing a cost-effectiveness test to
				qualify for coverage under such a plan;
									(iii)establishing limits on beneficiary
				cost-sharing under such a plan;
									(iv)paying all or part of a beneficiary’s
				cost-sharing requirements under such a plan;
									(v)paying less than the full cost of the
				employee’s share of the premium under such a plan, including prorating the cost
				of the premium to pay for only what the State determines is the portion of the
				premium that covers targeted low-income children;
									(vi)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C);
									(vii)allowing beneficiaries enrolled in group
				health plans from changing plans to another coverage option available under
				this title at any time; or
									(viii)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
									(I)Group health
				plan definedIn this paragraph, the term group health
				plan has the meaning given such term in section 2791(a)(1) of the Public
				Health Service Act (42 U.S.C.
				300gg–91(a)(1)).
								.
					106.Improving
			 beneficiary choice in SCHIP
				(a)Requiring
			 offering of alternative coverage optionsSection 2102 of the
			 Social Security Act (42 U.S.C. 1397b), as amended by
			 sections 101(a), 104, and 105(a), is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (8),
			 by striking and at the end;
						(B)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(10)effective for plan years beginning on or
				after October 1, 2008, how the plan will provide for child health assistance
				with respect to targeted low-income children through alternative coverage
				options in accordance with subsection
				(e).
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(e)Alternative
				coverage options
								(1)In
				generalEffective October 1, 2008, a State child health plan
				shall provide for the offering of any qualified alternative coverage that a
				qualified entity seeks to offer to targeted low-income children through the
				plan in the State.
								(2)Application of
				uniform financial limitation for all alternative coverage
				optionsWith respect to all qualified alternative coverage
				offered in a State, the State child health plan shall establish a uniform
				dollar limitation on the per capita monthly amount that will be paid by the
				State to the qualified entity with respect to such coverage provided to a
				targeted low-income child. Such limitation may not be less than 90 percent of
				the per capita monthly payment made for coverage offered under the State child
				health plan that is not in the form of an alternative coverage option. Nothing
				in this paragraph shall be construed—
									(A)as requiring a
				State to provide for the full payment of premiums for qualified alternative
				coverage;
									(B)as preventing a
				State from charging additional premiums to cover the difference between the
				cost of qualified alternative coverage and the amount of such payment
				limitation;
									(C)as preventing a
				State from using its own funds to provide a dollar limitation that exceeds the
				Federal financial participation as limited under section 2105(c)(10).
									(3)Qualified
				alternative coverage definedIn this section, the term
				qualified alternative coverage means health insurance coverage
				that—
									(A)meets the coverage
				requirements of section 2103 (other than cost-sharing requirements of such
				section); and
									(B)is offered by a
				qualified insurer, and not directly by the State.
									(4)Qualified
				insurer definedIn this section, the term qualified
				insurer means, with respect to a State, an entity that is licensed to
				offer health insurance coverage in the
				State.
								.
					(b)Federal
			 financial participation for qualified alternative coverageSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
					(1)in subsection
			 (a)(1)(C), as amended by section 105(b), by inserting before the semicolon at
			 the end the following: and, subject to paragraph (8)(C), in the form of
			 payment of the premiums for coverage for qualified alternative
			 coverage; and
					(2)in subsection (c),
			 as amended by sections 101(b) and 102(a)(1), by adding at the end the following
			 new paragraph:
						
							(10)Purchase of
				qualified alternative coverage
								(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				qualified alternative coverage.
								(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A), no limitation on beneficiary
				cost-sharing otherwise applicable under this title or title XIX shall
				apply.
								(C)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) during a fiscal year in the aggregate for all
				such coverage in the State may not exceed the product of—
									(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
									(ii)the enhanced FMAP
				for the State and fiscal year involved; and
									(iii)the number of
				targeted low-income children for whom such coverage is provided.
									(D)Voluntary
				enrollmentA State child health plan—
									(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
									(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
									(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
									(E)Information on
				coverage optionsA State child health plan shall—
									(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
									(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2008; and
									(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
									(F)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
									(i)establishing limits on beneficiary
				cost-sharing under such alternative coverage;
									(ii)paying all or part of a beneficiary’s
				cost-sharing requirements under such coverage;
									(iii)paying less than the full cost of a child’s
				share of the premium under such coverage, insofar as the premium for such
				coverage exceeds the limitation established by the State under subparagraph
				(C);
									(iv)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C); or
									(v)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
									.
					107.Allotment
			 distribution formula
				(a)Allotments to 50
			 States and the District of Columbia
					(1)In
			 generalSection 2104(b) of the Social Security Act (42 U.S.C.
			 1397dd(b)) is amended—
						(A)in paragraph (1),
			 by striking the same proportion and all that follows and
			 inserting the product of the number of SCHIP targeted children, as
			 determined under paragraph (2) for the second preceding fiscal year, the State
			 and Federal per capita SCHIP expenditures for the second preceding fiscal year,
			 as determined under such paragraph, and the enhanced FMAP for the State for the
			 second preceding fiscal year.;
						(B)by amending
			 paragraph (2) to read as follows:
							
								(2)Number of SCHIP
				targeted children and pregnant women and national per capita SCHIP
				expenditures
									(A)In
				generalBy not later than
				September 30 of each year (beginning with 2007), the Secretary (in consultation
				with the Director of the Bureau of the Census and using the best available data
				for the fiscal year ending in the previous year) shall determine and publish in
				the Federal Register—
										(i)the average number
				of low-income targeted children (described in subparagraph (B)) for any month
				during such preceding fiscal year; and
										(ii)the combined
				State and Federal per capita SCHIP expenditures (described in subparagraph (C))
				for such preceding fiscal year.
										(B)Low-income SCHIP
				targeted childrenLow-income
				targeted children described in this subparagraph with respect to a subsection
				(b) State are children (including pregnant women described in section
				2105(c)(8)(E)) residing in the State who are not covered under a group health
				plan or health insurance coverage (as defined for purposes of section
				2110(b)(1)(C)) and whose family income—
										(i)exceeds the lesser
				of—
											(I)the Medicaid
				applicable income level (as defined in section 2110(b)(4)); or
											(II)150 percent of
				the poverty line; but
											(ii)does not 200
				percent of the poverty line.
										(C)State and
				Federal per capita SCHIP expendituresThe State and Federal per
				capita SCHIP expenditures for a fiscal year is equal to—
										(i)the aggregate
				Federal and State expenditures made that are attributable to allotments under
				this title for subsection (b) States for the fiscal year; divided by
										(ii)the average total
				number of targeted low-income children (including pregnant women described in
				section 2105(c)(8)(E)) for whom health assistance was made available from such
				allotments for such fiscal year.
										;
				and
						(C)by striking
			 paragraphs (3) and (4) and inserting the following:
							
								(3)Subsection (b)
				State definedIn this subsection, the term subsection (b)
				State means one of the 50 States or the District of Columbia.
								(4)Proportional
				reduction if total allotments exceed amount availableIf the
				Secretary estimates that the total of the allotments under this subsection for
				a fiscal year (in combination with allotments made under subsection (c)) will
				exceed the aggregate amount available for allotments for such fiscal year under
				subsection (a), the Secretary shall reduce the amount of each allotment under
				this subsection in a pro-rata manner so that such total does not exceed the
				aggregate amount available for
				allotments.
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 allotments for fiscal years beginning with fiscal year 2008.
					(b)No
			 redistribution of unused allotments
					(1)In
			 generalSection 2104(f) of such Act (42 U.S.C. 1397dd)
			 is amended to read as follows:
						
							(f)No
				redistribution of unused allotmentsThere shall be no
				redistribution of allotments from States that are not expended within the
				period of availability under subsection
				(e).
							.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 allotments for fiscal years beginning with fiscal year 2005.
					108.Five-year
			 reauthorization
				(a)In
			 generalSection 2104(a) of
			 the Social Security Act (42 U.S.C. 1397dd(a)) is
			 amended—
					(1)by
			 striking and at the end of paragraph (9);
					(2)by
			 striking the period at the end of paragraph (10) and inserting a semicolon;
			 and
					(3)by adding at the
			 end the following new paragraphs:
						
							(11)for fiscal year
				2008, $7,000,000,000;
							(12)for fiscal year 2009,
				$7,000,000,000;
							(13)for fiscal year 2010,
				$7,000,000,000;
							(14)for fiscal year 2011, $7,500,000,000;
				and
							(15)for fiscal year 2012,
				$8,000,000,000.
							.
					(b)Continuation of
			 additional allotments to territoriesSection 2104(c)(4)(B) of the
			 Social Security Act (42 U.S.C. 1397dd(c)(4)(B)) is amended by striking
			 fiscal year 2007 and inserting each of fiscal years 2007
			 through 2012.
				(c)Application to
			 other SCHIP funding for fiscal year 2008Notwithstanding any
			 other provision of law, if funds are appropriated under any law (other than
			 this Act) to provide allotments to States under title XXI of the Social
			 Security Act for all (or any portion) of fiscal year 2008—
					(1)any amounts that
			 are so appropriated that are not so allotted and obligated before the date of
			 the enactment of this Act are rescinded; and
					(2)any amount provided
			 for such title XXI allotments to a State under this Act (and the amendments
			 made by this Act) for such fiscal year shall be reduced by the amount of such
			 appropriations so allotted and obligated before such date.
					109.Enhancing the
			 programmatic focus on children and pregnant women
				(a)In
			 generalSection 2107(f) of
			 the Social Security Act (42 U.S.C. 1397gg(f)) is amended
			 by striking childless.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act but
			 shall not apply to projects, including extensions, amendments, or renewals to
			 such projects, that are in effect or have been approved on the date of the
			 enactment of this Act.
				110.Grants for
			 outreach and enrollment
				(a)GrantsTitle
			 XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding
			 at the end the following:
					
						2111.Grants to
				improve outreach and enrollment
							(a)Outreach and
				enrollment grants; national campaign
								(1)In
				generalFrom the amounts appropriated for a fiscal year under
				subsection (f), subject to paragraph (2), the Secretary shall award grants to
				eligible entities to conduct outreach and enrollment efforts that are designed
				to increase the enrollment and participation of eligible children under this
				title and title XIX.
								(2)10 percent set
				aside for national enrollment campaignAn amount equal to 10
				percent of such amounts for the fiscal year shall be used by the Secretary for
				expenditures during the fiscal year to carry out a national enrollment campaign
				in accordance with subsection (g).
								(b)Award of
				grants
								(1)Priority for
				Awarding
									(A)In
				generalIn awarding grants under subsection (a), the Secretary
				shall give priority to eligible entities that—
										(i)propose to target
				geographic areas with high rates of—
											(I)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
											(II)racial and
				ethnic minorities and health disparity populations, including those proposals
				that address cultural and linguistic barriers to enrollment; and
											(ii)submit the most
				demonstrable evidence required under paragraphs (1) and (2) of subsection
				(c).
										(B)10 percent set
				aside for outreach to indian childrenAn amount equal to 10
				percent of the funds appropriated under subsection (f) for a fiscal year shall
				be used by the Secretary to award grants to Indian Health Service providers and
				urban Indian organizations receiving funds under title V of the
				Indian Health Care Improvement Act
				(25 U.S.C. 1651 et seq.) for outreach to, and enrollment of, children who are
				Indians.
									(2)2-year
				availabilityA grant awarded under this section for a fiscal year
				shall remain available for expenditure through the end of the succeeding fiscal
				year.
								(c)ApplicationAn
				eligible entity that desires to receive a grant under subsection (a) shall
				submit an application to the Secretary in such form and manner, and containing
				such information, as the Secretary may decide. Such application shall
				include—
								(1)evidence
				demonstrating that the entity includes members who have access to, and
				credibility with, ethnic or low-income populations in the communities in which
				activities funded under the grant are to be conducted;
								(2)evidence
				demonstrating that the entity has the ability to address barriers to
				enrollment, such as lack of awareness of eligibility, stigma concerns and
				punitive fears associated with receipt of benefits, and other cultural barriers
				to applying for and receiving child health assistance or medical
				assistance;
								(3)specific quality
				or outcomes performance measures to evaluate the effectiveness of activities
				funded by a grant awarded under this section; and
								(4)an assurance that
				the eligible entity shall—
									(A)conduct an
				assessment of the effectiveness of such activities against the performance
				measures;
									(B)cooperate with
				the collection and reporting of enrollment data and other information in order
				for the Secretary to conduct such assessments; and
									(C)in the case of an
				eligible entity that is not the State, provide the State with enrollment data
				and other information as necessary for the State to make necessary projections
				of eligible children and pregnant women.
									(d)Supplement, Not
				SupplantFederal funds awarded under this section shall be used
				to supplement, not supplant, non-Federal funds that are otherwise available for
				activities funded under this section.
							(e)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means any of the
				following:
									(A)A State with an
				approved child health plan under this title.
									(B)A local
				government.
									(C)An Indian tribe
				or tribal consortium, a tribal organization, an urban Indian organization
				receiving funds under title V of the Indian
				Health Care Improvement Act (25 U.S.C. 1651 et seq.), or an Indian
				Health Service provider.
									(D)A Federal health
				safety net organization.
									(E)A State,
				national, local, or community-based public or nonprofit private
				organization.
									(F)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 of the
				Public Health Service Act (42 U.S.C.
				300x–65) relating to a grant award to non-governmental entities.
									(G)An elementary or
				secondary school.
									(H)A national, local,
				or community-based public or nonprofit private organization, including
				organizations that use community health workers or community-based doula
				programs.
									(2)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
									(A)a
				Federally-qualified health center (as defined in section 1905(l)(2)(B));
									(B)a hospital
				defined as a disproportionate share hospital for purposes of section
				1923;
									(C)a covered entity
				described in section 340B(a)(4) of the Public
				Health Service Act (42 U.S.C. 256b(a)(4)); and
									(D)any other entity
				or consortium that serves children under a federally-funded program, including
				the special supplemental nutrition program for women, infants, and children
				(WIC) established under section 17 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1786), the head start and early
				head start programs under the Head Start
				Act (42 U.S.C. 9801 et seq.), the school lunch program established
				under the Richard B. Russell National School
				Lunch Act, and an elementary or secondary school.
									(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C.
				1603).
								(4)Community
				health workerThe term community health worker means
				an individual who promotes health or nutrition within the community in which
				the individual resides—
									(A)by serving as a
				liaison between communities and health care agencies;
									(B)by providing
				guidance and social assistance to community residents;
									(C)by enhancing
				community residents’ ability to effectively communicate with health care
				providers;
									(D)by providing
				culturally and linguistically appropriate health or nutrition education;
									(E)by advocating for
				individual and community health or nutrition needs; and
									(F)by providing
				referral and followup services.
									(f)Appropriation
								(1)In
				generalThere is appropriated, out of any money in the Treasury
				not otherwise appropriated, for the purpose of awarding grants under this
				section $100,000,000 for each of fiscal years 2008 through 2012.
								(2)Grants in
				addition to other amounts paidAmounts appropriated and paid
				under the authority of this section shall be in addition to amounts
				appropriated under section 2104 and paid to States in accordance with section
				2105, including with respect to expenditures for outreach activities in
				accordance with subsections (a)(1)(D)(iii) and (c)(2)(C) of that
				section.
								(g)National
				Enrollment CampaignFrom the amounts made available under
				subsection (a)(2) for a fiscal year, the Secretary shall develop and implement
				a national enrollment campaign to improve the enrollment of underserved child
				populations in the programs established under this title and title XIX. Such
				campaign may include—
								(1)the establishment
				of partnerships with the Secretary of Education and the Secretary of
				Agriculture to develop national campaigns to link the eligibility and
				enrollment systems for the assistance programs each Secretary administers that
				often serve the same children;
								(2)the integration
				of information about the programs established under this title and title XIX in
				public health awareness campaigns administered by the Secretary;
								(3)increased
				financial and technical support for enrollment hotlines maintained by the
				Secretary to ensure that all States participate in such hotlines;
								(4)the establishment
				of joint public awareness outreach initiatives with the Secretary of Education
				and the Secretary of Labor regarding the importance of health insurance to
				building strong communities and the economy;
								(5)the development
				of special outreach materials for Native Americans or for individuals with
				limited English proficiency; and
								(6)such other
				outreach initiatives as the Secretary determines would increase public
				awareness of the programs under this title and title
				XIX.
								.
				(b)Nonapplication
			 of administrative expenditures capSection 2105(c)(2) of the
			 Social Security Act (42 U.S.C. 1397ee(c)(2)) is amended by adding at the end
			 the following:
					
						(C)Nonapplication
				to expenditures for outreach and enrollmentThe limitation under
				subparagraph (A) shall not apply with respect to expenditures for outreach
				activities under section 2102(c)(1), or for enrollment activities, for children
				eligible for child health assistance under the State child health plan or
				medical assistance under the State plan under title
				XIX.
						.
				IIChild health
			 insurance coverage through tax fairness
			201.Expansion of
			 child health care insurance coverage through tax fairness
				(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
					
						36.Child health
				insurance costs
							(a)In
				generalIn the case of an eligible taxpayer, there shall be
				allowed as a credit against the tax imposed by this subtitle an amount equal to
				the amount paid by the taxpayer during the taxable year for qualified health
				insurance for any dependent child of such taxpayer.
							(b)Limitations
								(1)In
				generalThe amount allowed as a credit under subsection (a) to an
				eligible taxpayer for the taxable year shall not exceed the sum of the monthly
				limitations for coverage months during such taxable year for the individual
				referred to in subsection (a) for whom such taxpayer paid during the taxable
				year any amount for coverage under qualified health insurance.
								(2)Monthly
				limitationThe monthly limitation for an individual for each
				coverage month of such individual during the taxable year is the amount equal
				to 1/12th of $1,400.
								(3)Coverage
				monthFor purposes of this subsection—
									(A)In
				generalThe term coverage month means, with respect
				to an individual, any month if—
										(i)as of the first
				day of such month such individual is covered by qualified health insurance,
				and
										(ii)the premium for
				coverage under such insurance for such month is paid by an eligible
				taxpayer.
										(B)Medicare and
				medicaidSuch term shall not include any month with respect to an
				individual if, as of the first day of such month, such individual—
										(i)is entitled to
				any benefits under title XVIII of the Social
				Security Act, or
										(ii)is a participant
				in the program under title XIX or XXI of such Act.
										(C)Certain other
				coverageSuch term shall not include any month during a taxable
				year with respect to an individual if, at any time during such year, any
				benefit is provided to such individual under chapter 89 of title 5, United
				States Code.
									(D)Insufficient
				presence in United StatesSuch term shall not include any month
				during a taxable year with respect to an individual if such individual is
				present in the United States on fewer than 183 days during such year
				(determined in accordance with section 7701(b)(7)).
									(4)IndexingFor
				each taxable year beginning after December 31, 2008, the dollar amount in
				paragraph (2) (as adjusted for the preceding taxable year by reason of this
				paragraph) shall be increased or decreased by the percentage change in the
				average cost of private health insurance for family coverage for such taxable
				year as compared to such preceding taxable year as computed by the Office of
				the Actuary of the Centers for Medicare and Medicaid Services, rounded to the
				nearest whole dollar amount.
								(c)Qualified
				health insuranceFor purposes of this section—
								(1)In
				generalThe term qualified health insurance means
				insurance which constitutes medical care as defined in section 213(d) without
				regard to—
									(A)paragraph (1)(C)
				thereof, and
									(B)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care insurance
				contracts.
									(2)Exclusion of
				certain other contractsSuch term shall not include insurance if
				a substantial portion of its benefits are excepted benefits (as defined in
				section 9832(c)).
								(d)Eligible
				taxpayer; dependent; childFor purposes of this section—
								(1)Eligible
				taxpayerThe term eligible taxpayer means any
				taxpayer whose income exceeds 200 percent but not 300 percent of the poverty
				level applicable to a family of the size involved, as determined in accordance
				with criteria established by the Director of the Office of Management and
				Budget.
								(2)DependentThe term dependent has the
				meaning given such term by section 152. An individual to whom section 152(e)
				applies shall be treated as a dependent of the custodial parent for a coverage
				month unless the custodial and noncustodial parent provide otherwise.
								(3)ChildThe term child means a
				qualifying child (as defined in section 152(c).
								(e)Special
				rules
								(1)Coordination
				with medical deduction, etcAny amount paid by an eligible
				taxpayer for insurance to which subsection (a) applies shall not be taken into
				account in computing the amount allowable to such taxpayer as a credit under
				section 35, as a deduction under section 213(a) or 162(l), or as an exclusion
				from gross income under section 106 or 125.
								(2)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
								(3)Married couples
				must file joint return
									(A)In
				generalIf an eligible taxpayer is married at the close of the
				taxable year, the credit shall be allowed under subsection (a) only if the
				taxpayer and his spouse file a joint return for the taxable year.
									(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
									(4)Verification of
				coverage, etcNo credit shall be allowed under this section with
				respect to any individual unless such individual’s coverage (and such related
				information as the Secretary may require) is verified in such manner as the
				Secretary may prescribe.
								(5)Insurance which
				covers other individuals; treatment of paymentsRules similar to
				the rules of paragraphs (7) and (8) of section 35(g) shall apply for purposes
				of this section.
								(6)Election not to
				claim creditThis section shall not apply to an eligible taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable year.
								(f)Coordination
				with advance paymentsWith respect to any taxable year, the
				amount which would (but for this subsection) be allowed as a credit to an
				eligible taxpayer under subsection (a) shall be reduced (but not below zero) by
				the aggregate amount paid on behalf of such taxpayer under section 7527A for
				months beginning in such taxable
				year.
							.
				(b)Information
			 reporting
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 (relating to information concerning
			 transactions with other persons) is amended by inserting after section 6050V
			 the following new section:
						
							6050W.Returns
				relating to payments for qualified health insurance
								(a)In
				generalAny person who, in connection with a trade or business
				conducted by such person, receives payments during any calendar year from any
				individual for coverage of such individual or any other individual under
				qualified health insurance (as defined in section 36(c)), shall make the return
				described in subsection (b) (at such time as the Secretary may by regulations
				prescribe) with respect to each individual from whom such payments were
				received.
								(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
									(1)is in such form
				as the Secretary may prescribe, and
									(2)contains—
										(A)the name,
				address, and TIN of the individual from whom payments described in subsection
				(a) were received,
										(B)the name,
				address, and TIN of each individual who was provided by such person with
				coverage under qualified health insurance (as so defined) by reason of such
				payments and the period of such coverage, and
										(C)such other
				information as the Secretary may reasonably prescribe.
										(c)Statements To
				be furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required under subsection
				(b)(2)(A) to be set forth in such return a written statement showing—
									(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person,
									(2)the aggregate
				amount of payments described in subsection (a) received by the person required
				to make such return from the individual to whom the statement is required to be
				furnished, and
									(3)the information
				required under subsection (b)(2)(B) with respect to such payments.
									The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(d)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
								.
					(2)Assessable
			 penalties
						(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 redesignating clauses (xv) through (xx) as clauses (xvi) through (xxi),
			 respectively, and by inserting after clause (xi) the following new
			 clause:
							
								(xv)section 6050W
				(relating to returns relating to payments for qualified health
				insurance),
								.
						(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking the period at the end of
			 subparagraph (CC) and inserting , or and by adding at the end
			 the following new subparagraph:
							
								(DD)section 6050W(c) (relating to
				returns relating to payments for qualified health
				insurance).
								.
						(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050V the following new item:
						
							
								Sec. 6050W. Returns relating to payments
				for qualified health
				insurance.
							
							.
					(c)Advance payment
			 of credit for purchasers of qualified health insurance
					(1)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
						
							7529.Advance
				payment of health insurance credit for purchasers of qualified health
				insurance
								(a)General
				ruleIn the case of an eligible individual, the Secretary shall
				make payments to the provider of such individual’s qualified health insurance
				equal to such individual’s qualified health insurance credit advance amount
				with respect to such provider.
								(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual—
									(1)who purchases
				qualified health insurance (as defined in section 36(c)), and
									(2)for whom a
				qualified health insurance credit eligibility certificate is in effect.
									(c)Qualified
				health insurance credit eligibility certificateFor purposes of
				this section, a qualified health insurance credit eligibility certificate is a
				statement furnished by an individual to the Secretary which—
									(1)certifies that
				the individual will be eligible to receive the credit provided by section 36
				for the taxable year,
									(2)estimates the
				amount of such credit for such taxable year, and
									(3)provides such
				other information as the Secretary may require for purposes of this
				section.
									(d)Qualified
				health insurance credit advance amountFor purposes of this
				section, the term qualified health insurance credit advance amount
				means, with respect to any provider of qualified health insurance, the
				Secretary’s estimate of the amount of credit allowable under section 36 to the
				individual for the taxable year which is attributable to the insurance provided
				to the individual by such provider.
								(e)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
								.
					(2)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 7529. Advance payment of health
				insurance credit for purchasers of qualified health
				insurance.
							
							.
					(d)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period , or from section 36 of such Code.
					(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
						
							
								Sec. 36. Health insurance
				costs.
								Sec. 37. Overpayments of
				tax.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				IIIState health
			 reform projects
			301.State health reform projects
				(a)Purpose; Establishment of State Health Care
			 Expansion and Improvement ProgramThe purposes of the programs approved under
			 this section shall include, but not be limited to—
					(1)achieving the goals of increased health
			 coverage and access;
					(2)ensuring that patients receive
			 high-quality, appropriate health care;
					(3)improving the efficiency of health care
			 spending; and
					(4)testing alternative reforms, such as
			 building on the public or private health systems, or creating new systems, to
			 achieve the objectives of this Act.
					(b)Applications by States, Local Governments,
			 and Tribes
					(1)Entities that may apply
						(A)In generalA State, in consultation with local
			 governments, Indian tribes, and Indian organizations involved in the provision
			 of health care, may apply for a State health care expansion and improvement
			 program for the entire State (or for regions of the State) under paragraph
			 (2).
						(B)Regional groupsA regional entity consisting of more than
			 one State may apply for a multi-State health care expansion and improvement
			 program for the entire region involved under paragraph (2).
						(C)DefinitionIn this Act, the term State
			 means the 50 States, the District of Columbia, and the Commonwealth of Puerto
			 Rico. Such term shall include a regional entity described in subparagraph
			 (B).
						(2)Submission of applicationIn accordance with this section, each State
			 desiring to implement a State health care expansion and improvement program may
			 submit an application to the State Health Innovation Commission under
			 subsection (c) (referred to in this section as the Commission)
			 for approval.
					(3)Local government applications
						(A)In generalWhere a State declines to submit an
			 application under this section, a unit of local government of such State, or a
			 consortium of such units of local governments, may submit an application
			 directly to the Commission for programs or projects under this subsection. Such
			 an application shall be subject to the requirements of this section.
						(B)Other applicationsSubject to such additional guidelines as
			 the Secretary may prescribe, a unit of local government, Indian tribe, or
			 Indian health organization may submit an application under this section,
			 whether or not the State submits such an application, if such unit of local
			 government can demonstrate unique demographic needs or a significant population
			 size that warrants a substate program under this subsection.
						(c)State Health Innovation Commission
					(1)In generalWithin 90 days after the date of the
			 enactment of this Act, the Secretary shall establish a State Health Innovation
			 Commission that shall—
						(A)be comprised of—
							(i)the Secretary;
							(ii)four State governors to be appointed by the
			 National Governors Association on a bipartisan basis;
							(iii)two members of a State legislature to be
			 appointed by the National Conference of State Legislators on a bipartisan
			 basis;
							(iv)two county officials to be appointed by the
			 National Association of Counties on a bipartisan basis;
							(v)two mayors to be appointed by the United
			 States Conference of Mayors and the National League of Cities on a joint and
			 bipartisan basis;
							(vi)two individuals to be appointed by the
			 Speaker of the House of Representatives;
							(vii)two individuals to be appointed by the
			 minority leader of the House of Representatives;
							(viii)two individuals to be appointed by the
			 majority leader of the Senate;
							(ix)two individuals to be appointed by the
			 minority leader of the Senate; and
							(x)two individuals who are members of
			 federally-recognized Indian tribes to be appointed on a bipartisan basis by the
			 National Congress of American Indians;
							(B)upon approval of 2/3
			 of the members of the Commission, provide the States with a variety of reform
			 options for their applications, such as tax credit approaches, expansions of
			 public programs such as medicaid and the State Children’s Health Insurance
			 Program, the creation of purchasing pooling arrangements similar to the Federal
			 Employees Health Benefits Program, individual market purchasing options, single
			 risk pool or single payer systems, health savings accounts, a combination of
			 the options described in this clause, or other alternatives determined
			 appropriate by the Commission, including options suggested by States, Indian
			 tribes, or the public;
						(C)establish, in collaboration with a
			 qualified and independent organization such as the Institute of Medicine,
			 minimum performance measures and goals with respect to coverage, quality, and
			 cost of State programs, as described under subsection (d)(1);
						(D)conduct a thorough review of the grant
			 application from a State and carry on a dialogue with all State applicants
			 concerning possible modifications and adjustments;
						(E)submit the recommendations and legislative
			 proposal described in subsection (d)(4)(B);
						(F)be responsible for monitoring the status
			 and progress achieved under program or projects granted under this
			 section;
						(G)report to the public concerning progress
			 made by States with respect to the performance measures and goals established
			 under this Act, the periodic progress of the State relative to its State
			 performance measures and goals, and the State program application procedures,
			 by region and State jurisdiction;
						(H)promote information exchange between States
			 and the Federal Government; and
						(I)be responsible for making recommendations
			 to the Secretary and the Congress, using equivalency or minimum standards, for
			 minimizing the negative effect of State program on national employer groups,
			 provider organizations, and insurers because of differing State requirements
			 under the programs.
						(2)Period of appointment; representation
			 requirements; vacanciesMembers shall be appointed for a term of 5
			 years. In appointing such members under paragraph (1)(A), the designated
			 appointing individuals shall ensure the representation of urban and rural areas
			 and an appropriate geographic distribution of such members. Any vacancy in the
			 Commission shall not affect its powers, but shall be filled in the same manner
			 as the original appointment.
					(3)Chairperson, meetings
						(A)ChairpersonThe Commission shall select a Chairperson
			 from among its members.
						(B)QuorumA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
						(C)MeetingsNot later than 30 days after the date on
			 which all members of the Commission have been appointed, the Commission shall
			 hold its first meeting. The Commission shall meet at the call of the
			 Chairperson.
						(4)Powers of the commission
						(A)Negotiations with statesThe Commission may conduct detailed
			 discussions and negotiations with States submitting applications under this
			 section, either individually or in groups, to facilitate a final set of
			 recommendations for purposes of subsection (d)(4)(B). Such negotiations shall
			 include consultations with Indian tribes, and be conducted in a public
			 forum.
						(B)HearingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out the purposes of
			 this subsection.
						(C)MeetingsIn addition to other meetings the
			 Commission may hold, the Commission shall hold an annual meeting with the
			 participating States under this section for the purpose of having States report
			 progress toward the purposes in subsection (a)(1) and for an exchange of
			 information.
						(D)InformationThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this subsection. Upon request of the
			 Chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission if the head of the department or
			 agency involved determines it appropriate.
						(E)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
						(5)Personnel matters
						(A)CompensationEach member of the Commission who is not an
			 officer or employee of the Federal Government or of a State or local government
			 shall be compensated at a rate equal to the daily equivalent of the annual rate
			 of basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of the
			 Commission. All members of the Commission who are officers or employees of the
			 United States shall serve without compensation in addition to that received for
			 their services as officers or employees of the United States.
						(B)Travel expensesThe members of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
						(C)StaffThe Chairperson of the Commission may,
			 without regard to the civil service laws and regulations, appoint and terminate
			 an executive director and such other additional personnel as may be necessary
			 to enable the Commission to perform its duties. The employment of an executive
			 director shall be subject to confirmation by the Commission.
						(D)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the Commission without reimbursement,
			 and such detail shall be without interruption or loss of civil service status
			 or privilege.
						(E)Temporary and intermittent
			 servicesThe Chairperson of
			 the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
						(6)FundingFor the purpose of carrying out this
			 subsection, there are authorized to be appropriated $3,000,000 for fiscal year
			 2007 and each fiscal year thereafter.
					(d)Requirements for Programs
					(1)State planA State that seeks to receive a grant under
			 subsection (f) to operate a program under this section shall prepare and submit
			 to the Commission, as part of the application under subsection (b), a State
			 health care plan that shall have as its goal improvements in coverage, quality
			 and costs. To achieve such goal, the State plan shall comply with the
			 following:
						(A)CoverageWith respect to coverage, the State plan
			 shall—
							(i)provide and describe the manner in which
			 the State will ensure that an increased number of individuals residing within
			 the State will have expanded access to health care coverage with a specific
			 5-year target for reduction in the number of uninsured individuals through
			 either private or public program expansion, or both, in accordance with the
			 options established by the Commission;
							(ii)describe the number and percentage of
			 current uninsured individuals who will achieve coverage under the State health
			 program;
							(iii)describe the minimum benefits package that
			 will be provided to all classes of beneficiaries under the State health
			 program;
							(iv)identify Federal, State, or local and
			 private programs that currently provide health care services in the State and
			 describe how such programs could be coordinated with the State health program,
			 to the extent practicable; and
							(v)provide for improvements in the
			 availability of appropriate health care services that will increase access to
			 care in urban, rural, and frontier areas of the State with medically
			 underserved populations or where there is an inadequate supply of health care
			 providers.
							(B)QualityWith respect to quality, the State plan
			 shall—
							(i)provide a plan to improve health care
			 quality in the State, including increasing effectiveness, efficiency,
			 timeliness, patient focused, equity while reducing health disparities, and
			 medical errors; and
							(ii)contain appropriate results-based quality
			 indicators established by the Commission that will be addressed by the State as
			 well as State-specific quality indicators.
							(C)CostsWith respect to costs, the State plan
			 shall—
							(i)provide that the State will develop and
			 implement systems to improve the efficiency of health care, including a
			 specific 5-year target for reducing administrative costs (including paperwork
			 burdens);
							(ii)describe the public and private sector
			 financing to be provided for the State health program;
							(iii)estimate the amount of Federal, State, and
			 local expenditures, as well as, the costs to business and individuals under the
			 State health program;
							(iv)describe how the State plan will ensure the
			 financial solvency of the State health program; and
							(v)provide that the State will prepare and
			 submit to the Secretary and the Commission such reports as the Secretary or
			 Commission may require to carry out program evaluations.
							(D)Health information technologyWith respect to health information
			 technology, the State plan shall provide methodology for the appropriate use of
			 health information technology to improve infrastructure, such as improving the
			 availability of evidence-based medical and outcomes data to providers and
			 patients, as well as other health information (such as electronic health
			 records, electronic billing, and electronic prescribing).
						(2)Technical assistanceThe Secretary shall, if requested, provide
			 technical assistance to States to assist such States in developing applications
			 and plans under this section, including technical assistance by private sector
			 entities if determined appropriate by the Commission.
					(3)Initial
			 reviewWith respect to a
			 State application for a grant under subsection (b), the Secretary and the
			 Commission shall complete an initial review of such State application within 60
			 days of the receipt of such application, analyze the scope of the proposal, and
			 determine whether additional information is needed from the State. The
			 Commission shall advise the State within such period of the need to submit
			 additional information.
					(4)Final determination
						(A)In generalNot later than 90 days after completion of
			 the initial review under paragraph (3), the Commission shall determine whether
			 to submit a State proposal to Congress for approval.
						(B)Voting
							(i)In generalThe determination to submit a State
			 proposal to Congress under subparagraph (A) shall be approved by
			 2/3 of the members of the Commission who are eligible to
			 participate in such determination subject to clause (ii).
							(ii)EligibilityA member of the Commission shall not
			 participate in a determination under subparagraph (A) if—
								(I)in the case of a member who is a Governor,
			 such determination relates to the State of which the member is the Governor;
			 or
								(II)in the case of member not described in
			 subclause (I), such determination relates to the geographic area of a State of
			 which such member serves as a State or local official.
								(C)SubmissionNot later than 90 days prior to October 1
			 of each fiscal year, the Commission shall submit to Congress a list, in the
			 form of a legislative proposal, of the State applications that the Commission
			 recommends for approval under this section.
						(D)ApprovalWith respect to a fiscal year, a State
			 proposal that has been recommended under subparagraph (B) shall be deemed to be
			 approved, and subject to the availability of appropriations, Federal funds
			 shall be provided to such program, unless a joint resolution has been enacted
			 disapproving such proposal as provided for in subsection (e). Nothing in the
			 preceding sentence shall be construed to include the approval of State
			 proposals that involve waivers or modifications in applicable Federal
			 law.
						(5)Program or project periodA State program or project may be approved
			 for a period of 5 years and may be extended for subsequent 5-year periods upon
			 approval by the Commission and the Secretary, based upon achievement of
			 targets, except that a shorter period may be requested by a State and granted
			 by the Secretary.
					(e)Expedited Congressional
			 Consideration
					(1)Introduction and Committee
			 Consideration
						(A)IntroductionThe legislative proposal submitted pursuant
			 to subsection (d)(4)(B) shall be in the form of a joint resolution (in this
			 subsection referred to as the resolution). Such resolution shall
			 be introduced in the House of Representatives by the Speaker, and in the
			 Senate, by the majority leader, immediately upon receipt of the language and
			 shall be referred to the appropriate committee of Congress. If the resolution
			 is not introduced in accordance with the preceding sentence, the resolution may
			 be introduced in either House of Congress by any member thereof.
						(B)Committee considerationA resolution introduced in the House of
			 Representatives shall be referred to the Committee on Ways and Means of the
			 House of Representatives. A resolution introduced in the Senate shall be
			 referred to the Committee on Finance of the Senate. Not later than 15 calendar
			 days after the introduction of the resolution, the committee of Congress to
			 which the resolution was referred shall report the resolution or a committee
			 amendment thereto. If the committee has not reported such resolution (or an
			 identical resolution) at the end of 15 calendar days after its introduction or
			 at the end of the first day after there has been reported to the House involved
			 a resolution, whichever is earlier, such committee shall be deemed to be
			 discharged from further consideration of such reform bill and such reform bill
			 shall be placed on the appropriate calendar of the House involved.
						(2)Expedited Procedure
						(A)ConsiderationNot later than 5 days after the date on
			 which a committee has been discharged from consideration of a resolution, the
			 Speaker of the House of Representatives, or the Speaker’s designee, or the
			 majority leader of the Senate, or the leader’s designee, shall move to proceed
			 to the consideration of the committee amendment to the resolution, and if there
			 is no such amendment, to the resolution. It shall also be in order for any
			 member of the House of Representatives or the Senate, respectively, to move to
			 proceed to the consideration of the resolution at any time after the conclusion
			 of such 5-day period. All points of order against the resolution (and against
			 consideration of the resolution) are waived. A motion to proceed to the
			 consideration of the resolution is highly privileged in the House of
			 Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, to a motion to postpone consideration of
			 the resolution, or to a motion to proceed to the consideration of other
			 business. A motion to reconsider the vote by which the motion to proceed is
			 agreed to or not agreed to shall not be in order. If the motion to proceed is
			 agreed to, the House of Representatives or the Senate, as the case may be,
			 shall immediately proceed to consideration of the resolution without
			 intervening motion, order, or other business, and the resolution shall remain
			 the unfinished business of the House of Representatives or the Senate, as the
			 case may be, until disposed of.
						(B)Consideration by other houseIf, before the passage by one House of the
			 resolution that was introduced in such House, such House receives from the
			 other House a resolution as passed by such other House—
							(i)the resolution of the other House shall not
			 be referred to a committee and may only be considered for final passage in the
			 House that receives it under clause (iii);
							(ii)the procedure in the House in receipt of
			 the resolution of the other House, with respect to the resolution that was
			 introduced in the House in receipt of the resolution of the other House, shall
			 be the same as if no resolution had been received from the other House;
			 and
							(iii)notwithstanding clause (ii), the vote on
			 final passage shall be on the reform bill of the other House.
							Upon disposition of a resolution
			 that is received by one House from the other House, it shall no longer be in
			 order to consider the resolution bill that was introduced in the receiving
			 House.(C)Consideration in conferenceImmediately upon a final passage of the
			 resolution that results in a disagreement between the two Houses of Congress
			 with respect to the resolution, conferees shall be appointed and a conference
			 convened. Not later than 10 days after the date on which conferees are
			 appointed, the conferees shall file a report with the House of Representatives
			 and the Senate resolving the differences between the Houses on the resolution.
			 Notwithstanding any other rule of the House of Representatives or the Senate,
			 it shall be in order to immediately consider a report of a committee of
			 conference on the resolution filed in accordance with this subclause. Debate in
			 the House of Representatives and the Senate on the conference report shall be
			 limited to 10 hours, equally divided and controlled by the Speaker of the House
			 of Representatives and the minority leader of the House of Representatives or
			 their designees and the majority and minority leaders of the Senate or their
			 designees. A vote on final passage of the conference report shall occur
			 immediately at the conclusion or yielding back of all time for debate on the
			 conference report.
						(3)Rules of the senate and house of
			 representativesThis
			 subsection is enacted by Congress—
						(A)as an exercise of the rulemaking power of
			 the Senate and House of Representatives, respectively, and is deemed to be part
			 of the rules of each House, respectively, but applicable only with respect to
			 the procedure to be followed in that House in the case of a resolution, and it
			 supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
						(B)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
						(4)LimitationThe amount of Federal funds provided with
			 respect to any State proposal that is deemed approved under subsection (d)(3)
			 shall not exceed the cost provided for such proposals within the concurrent
			 resolution on the budget as enacted by Congress for the fiscal year
			 involved.
					(f)Funding
					(1)In generalThe Secretary shall provide a grant to a
			 State that has an application approved under subsection (b) to enable such
			 State to carry out an innovative State health program in the State.
					(2)Amount of grantThe amount of a grant provided to a State
			 under paragraph (1) shall be determined based upon the recommendations of the
			 Commission, subject to the amount appropriated under subsection (k).
					(3)Performance-based funding allocation and
			 prioritizationIn awarding
			 grants under paragraph (1), the Secretary shall—
						(A)fund a diversity of approaches as provided
			 for by the Commission in subsection (c)(1)(B);
						(B)give priority to those State programs that
			 the Commission determines have the greatest opportunity to succeed in providing
			 expanded health insurance coverage and in providing children, youth, and other
			 vulnerable populations with improved access to health care items and services;
			 and
						(C)link allocations to the State to the
			 meeting of the goals and performance measures relating to health care coverage,
			 quality, and health care costs established under this Act through the State
			 project application process.
						(4)Maintenance of effortA State, in utilizing the proceeds of a
			 grant received under paragraph (1), shall maintain the expenditures of the
			 State for health care coverage purposes for the support of direct health care
			 delivery at a level equal to not less than the level of such expenditures
			 maintained by the State for the fiscal year preceding the fiscal year for which
			 the grant is received.
					(5)ReportAt the end of the 5-year period beginning
			 on the date on which the Secretary awards the first grant under paragraph (1),
			 the State Health Innovation Advisory Commission established under subsection
			 (c) shall prepare and submit to the appropriate committees of Congress, a
			 report on the progress made by States receiving grants under paragraph (1) in
			 meeting the goals of expanded coverage, improved quality, and cost containment
			 through performance measures established during the 5-year period of the grant.
			 Such report shall contain the recommendation of the Commission concerning any
			 future action that Congress should take concerning health care reform,
			 including whether or not to extend the program established under this
			 subsection.
					(g)Monitoring and Evaluation
					(1)Annual reports and participation by
			 statesEach State that has
			 received a program approval shall—
						(A)submit to the Commission an annual report
			 based on the period representing the respective State’s fiscal year, detailing
			 compliance with the requirements established by the Commission and the
			 Secretary in the approval and in this section; and
						(B)participate in the annual meeting under
			 subsection (c)(4)(B).
						(2)Evaluations by commissionThe Commission, in consultation with a
			 qualified and independent organization such as the Institute of Medicine, shall
			 prepare and submit to the Committee on Finance and the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy and
			 Commerce, the Committee on Education and Labor, and the Committee on Ways and
			 Means of the House of Representatives annual reports that shall contain—
						(A)a description of the effects of the reforms
			 undertaken in States receiving approvals under this section;
						(B)a description of the recommendations of the
			 Commission and actions taken based on these recommendations;
						(C)an evaluation of the effectiveness of such
			 reforms in—
							(i)expanding health care coverage for State
			 residents;
							(ii)improving the quality of health care
			 provided in the States; and
							(iii)reducing or containing health care costs in
			 the States;
							(D)recommendations regarding the advisability
			 of increasing Federal financial assistance for State ongoing or future health
			 program initiatives, including the amount and source of such assistance;
			 and
						(E)as required by the Commission or the
			 Secretary under subsection (f)(5), a periodic, independent evaluation of the
			 program.
						(h)Noncompliance
					(1)Corrective action plansIf a State is not in compliance with a
			 requirement of this section, the Secretary shall develop a corrective action
			 plan for such State.
					(2)TerminationFor good cause and in consultation with the
			 Commission, the Secretary may revoke any program granted under this section.
			 Such decisions shall be subject to a petition for reconsideration and appeal
			 pursuant to regulations established by the Secretary.
					(i)Relationship to Federal Programs
					(1)In generalNothing in this Act, or in section 1115 of
			 the Social Security Act (42 U.S.C.
			 1315) shall be construed as authorizing the Secretary, the Commission, a State,
			 or any other person or entity to alter or affect in any way the provisions of
			 title XIX of such Act (42 U.S.C. 1396 et seq.) or the regulations implementing
			 such title.
					(2)Maintenance of effortNo payment may be made under this section
			 if the State adopts criteria for benefits, income, and resource standards and
			 methodologies for purposes of determining an individual’s eligibility for
			 medical assistance under the State plan under title XIX that are more
			 restrictive than those applied as of the date of enactment of this Act.
					(j)Miscellaneous Provisions
					(1)Application of certain
			 requirements
						(A)Restriction on application of preexisting
			 condition exclusions
							(i)In generalSubject to subparagraph (B), a State shall
			 not permit the imposition of any preexisting condition exclusion for covered
			 benefits under a program or project under this section.
							(ii)Group health plans and group health
			 insurance coverageIf the
			 State program or project provides for benefits through payment for, or a
			 contract with, a group health plan or group health insurance coverage, the
			 program or project may permit the imposition of a preexisting condition
			 exclusion but only insofar and to the extent that such exclusion is permitted
			 under the applicable provisions of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 and title XXVII of the Public
			 Health Service Act.
							(B)Compliance with other
			 requirementsCoverage offered
			 under the program or project shall comply with the requirements of subpart 2 of
			 part A of title XXVII of the Public Health
			 Service Act insofar as such requirements apply with respect to a
			 health insurance issuer that offers group health insurance coverage.
						(2)Prevention of duplicative payments
						(A)Other health plansNo payment shall be made to a State under
			 this section for expenditures for health assistance provided for an individual
			 to the extent that a private insurer (as defined by the Secretary by regulation
			 and including a group health plan (as defined in section 607(1) of the
			 Employee Retirement Income Security Act of
			 1974), a service benefit plan, and a health maintenance
			 organization) would have been obligated to provide such assistance but for a
			 provision of its insurance contract which has the effect of limiting or
			 excluding such obligation because the individual is eligible for or is provided
			 health assistance under the plan.
						(B)Other federal governmental
			 programsExcept as provided
			 in any other provision of law, no payment shall be made to a State under this
			 section for expenditures for health assistance provided for an individual to
			 the extent that payment has been made or can reasonably be expected to be made
			 promptly (as determined in accordance with regulations) under any other
			 federally operated or financed health care insurance program, other than an
			 insurance program operated or financed by the Indian Health Service, as
			 identified by the Secretary. For purposes of this paragraph, rules similar to
			 the rules for overpayments under section 1903(d)(2) of the
			 Social Security Act shall
			 apply.
						(3)Application of certain general
			 provisionsThe following
			 sections of the Social Security Act
			 shall apply to States under this section in the same manner as they apply to a
			 State under such title XIX:
						(A)Title XIX
			 provisions
							(i)Section 1902(a)(4)(C) (relating to conflict
			 of interest standards).
							(ii)Paragraphs (2), (16), and (17) of section
			 1903(i) (relating to limitations on payment).
							(iii)Section 1903(w) (relating to limitations on
			 provider taxes and donations).
							(iv)Section 1920A (relating to presumptive
			 eligibility for children).
							(B)Title XI
			 provisions
							(i)Section 1116 (relating to administrative
			 and judicial review), but only insofar as consistent with this title.
							(ii)Section 1124 (relating to disclosure of
			 ownership and related information).
							(iii)Section 1126 (relating to disclosure of
			 information about certain convicted individuals).
							(iv)Section 1128A (relating to civil monetary
			 penalties).
							(v)Section 1128B(d) (relating to criminal
			 penalties for certain additional charges).
							(vi)Section 1132 (relating to periods within
			 which claims must be filed).
							(4)Relation to other laws
						(A)HIPAAHealth benefits coverage provided under a
			 State program or project under this section shall be treated as creditable
			 coverage for purposes of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974, title XXVII of the Public
			 Health Service Act, and subtitle K of the Internal Revenue Code of
			 1986.
						(B)ERISANothing in this section shall be construed
			 as affecting or modifying section 514 of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144) with respect to a group health plan (as
			 defined in section 2791(a)(1) of the Public
			 Health Service Act (42 U.S.C. 300gg–91(a)(1))).
						(k)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section, such sums as may be
			 necessary in each fiscal year. Amounts appropriated for a fiscal year under
			 this subsection and not expended may be used in subsequent fiscal years to
			 carry out this section.
				IVSense of the
			 Senate
			401.Sense of the
			 SenateIt is the sense of the
			 Senate that any increases in Federal budget outlays resulting from this Act be
			 fully offset by reductions in Federal budget outlays, and that any reductions
			 in Federal revenues resulting from this Act be fully offset.
			
